DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“a) placing a first physical identity target at a first customer location, wherein the first physical identity target comprises a first unique non-locationally associated identifier; 
c) replacing the first physical identity target with a second physical identity target at the first customer location, wherein the second physical identity target comprises a second unique non-locationally associated identifier;
d) updating the location record to replace the first unique non-locationally associated identifier with the second unique non-locationally associated identifier, and 
e) processing ordering transactions by customers in respect of at least one selected customer location, using the server and the order processing software component in communication with the customer mobile device of an ordering customer to: processing ordering transactions by customers in respect of at least one selected customer location, using the server and the order processing software component in communication with the customer mobile device of an ordering customer to: 
i) receive at the server a location transmission containing the second unique non-locationally associated identifier of the second physical identity target associated with the at least one selected customer location from the customer mobile device having read and captured the second unique non-locationally associated identifier; 
ii) parse a received location transmission to extract the received second unique non-locationally associated identifier of the second physical identity target for each of the at least one selected customer locations contained therein; 
iii) select the location records corresponding to each selected customer location, being the selected location records, by matching the received second unique non-locationally associated identifiers with the details of associated identifiers stored within the location records”, 
as recited in claim 1. 
Claim 20 recites similar limitations as set forth in claim 1, and therefore is patentable over prior art.
Claims 2, 3, 10-19, 21, 22 and 25-31 depend, directly or indirectly, from claims 1 or 20, and are patentable based on their dependency.

Prior art, U.S. Patent No. 9,373,091 (Belser et al.) discloses a method and system for providing a user of a wireless communication device (WCD) with vending service. The WCD may present the user with data indicating items available for purchase from a vendor. The WCD may then receive the user's directive to order an item from the vendor. In response, the WCD may obtain data stored at a transponder in proximity to the WCD that indicates a location of the WCD. In one example, the transponder may be at a fixed location, such as by being affixed to a fixed object at a venue (e.g., a stadium seat), in which case the stored data may indicate the fixed location. The WCD may then send an order for the item and the obtained data to the vendor. In turn, the vendor may use the data to determine a location of the WCD and then deliver the item to the determined location. 
However, Belser et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2014/0046802 (Hosein et al.) discloses systems and methods for providing an enhanced user experience at an event or venue are provided. The systems and methods provided herein provide venue-specific location-based services to the user through the user's mobile device. Such services include allowing a user to order merchandise and concessions from their seat using their mobile device and delivering the ordered items to their seat. Such services also include determining a user's seat location from a scanned code on the user's ticket and providing a map to and from their seat. 
However, Hosein et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2018/0130118 (Guran et la.) discloses a seat delivery service application which allows consumers to order and electronically pay for goods to be delivered directly to their seats during a sporting or entertainment event. The seat delivery service application provides a means for consumers to transmit their seating location directly to the vendors by obtaining the consumer's seating information from the consumer's ticket for the event. The seat delivery service application also provides a means for consumers to verify their age by allowing consumers to transmit their driver's license information directly to the vendors. The seat delivery service application also includes a wireless access restriction feature which only allows the application to be activated when it is determined that the consumer has entered the venue.
However, Guran et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687